Citation Nr: 9914697	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1972.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.

The Board notes that the RO's latest supplemental statement 
of the case (SSOC) appears to address the issue of service 
connection for PTSD directly, rather than the question of 
whether new and material evidence (NME) has been submitted to 
reopen a prior claim.  However, as the NME issue was the 
issue for which a notice of disagreement (NOD) and appeal 
were filed, and as there has been no explicit decision or 
finding by the RO as to this issue, the Board finds that it 
must address the NME question as a preliminary matter before 
proceeding to the PTSD claim itself.


FINDINGS OF FACT

1.  An October 1994 rating decision by the St. Louis RO 
denied service connection for PTSD.  The veteran was properly 
notified of this decision, and of his right to file an 
appeal, but did not timely file a notice of disagreement.

2.  Evidence received since the October 1994 rating decision 
is new, probative of the issue at hand, and so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The October 1994 rating decision denying service connection 
for PTSD was final; evidence submitted since that date is new 
and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that new and material evidence had not been 
submitted to reopen the claim (a prior claim for service 
connection had been denied in June 1993 on the basis of 
"inadequate [evidence] to establish a diagnosis of PTSD 
related to stressors experienced in service").  The veteran 
was notified of the October 1994 decision by letter later 
that month, which letter contained a VA Form 4107 advising 
the veteran that he had one year from the date of 
notification to appeal the decision, and explaining other 
appellate rights.  The October 1994 decision was not timely 
appealed, and became final as outlined in 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302.  As such, the veteran's claim may 
be reopened and reconsidered only if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
is potentially a three step process.  See Elkins v. West, No. 
97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 1999).  
First, the Board must determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet.App. 167, 171 (1996).  Second, 
if new and material evidence has been presented, the claim is 
reopened and must be considered based upon all the evidence 
of record, to determine whether it is well-grounded.  See 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if 
the claim is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim. See Winters v. West, No. 
97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

The Board notes that since the October 1994 decision, the 
newly received evidence in the file includes numerous 
diagnoses of PTSD provided by psychiatrists and other mental 
health care providers at the Kansas City, Missouri, VA 
Medical Center (VAMC), which link the diagnoses to certain of 
the veteran's reported experiences in Vietnam.  These 
experiences are said (by the veteran) to include his 
witnessing the death of friends, including Daniel Jedneak, in 
November 1970, from a drug overdose, and Randolph Cortez, a 
Marine, in 1970; being shot in the arm; being struck in the 
head by shrapnel and hospitalized for a period of months in 
Vietnam, Japan and Colorado; experiencing a rocket attack at 
Tan Son Nhut Air Base while debarking the plane the night he 
arrived in Vietnam for his first tour (April 10, 1970); being 
under rocket and mortar attacks; going on unauthorized 
infantry patrols with units from the 24th Infantry Division 
and becoming lost during the patrol; being on helicopters 
during courier missions which were subject to enemy fire; 
firing his weapon at suspected enemy during night guard duty; 
and being in a knife fight with "Vietnamese gangster[s]" in 
Saigon, which was broken up by the arrival of military 
police.  Evidence submitted by the veteran also includes an 
excerpt from the U.S. Army's Combat Area Casualties Current 
File (CACCF) from 1957-1988, which reports the death of a 
Daniel John Jedneak on November 11, 1970, from non-hostile 
causes.

Applying the above analysis to the evidence submitted by the 
veteran since the last final rating decision, the Board finds 
that it bears directly on the questions of whether the 
veteran has a current diagnosis of PTSD and whether such a 
diagnosis can be related to in-service events.  Moreover, it 
is clearly "new," since it was not of record when the last 
final decision denying service connection for PTSD was 
issued, and is not duplicative or cumulative of evidence then 
in the claims file.  Accordingly, the Board finds that the 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim," and is 
material to the issue of service connection.  38 C.F.R. 
§ 3.156; Hodge, 155 F.3d at 1359, 1363.  Therefore the 
veteran's claim for service connection for PTSD must be 
reopened.  38 U.S.C.A. § 5108.  The veteran's appeal is 
granted to this extent only.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.


REMAND

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette, 8 Vet.App. at 
75-76; Winters, No. 97-2180, slip op. at 4. A well-grounded 
service connection claim for PTSD has been submitted when 
there is [1] medical evidence of a current [PTSD] disability; 
[2] lay evidence (presumed to be credible for these purposes) 
of an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet.App. 128, 137 (1997) 
(citations omitted).  

Medical evidence in the claims file, discussed above, 
includes both recent diagnoses of PTSD and suggested links to 
service through in-service stressors.  The veteran's 
statements and other evidence identifying these potential in-
service stressors are presumed credible at this point.  See 
King v. Brown, 5 Vet.App. 19, 21 (1993), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  Accordingly, the veteran's claim must 
be considered well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA's duty to assist applies.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

In this regard, the record indicates that the RO has not 
attempted to verify any of the stressors reported by the 
veteran in various statements both to the RO and to mental 
health care providers.  Since at least several of the 
reported stressors contain detailed information as to the 
dates, times and individuals involved, the Board finds that 
they are potentially amenable of verification.

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO should obtain the veteran's 
records of treatment for PTSD at VA 
medical facilities subsequent to June 
1997. Any records obtained should be 
associated with the claims folder.

2.  The RO should prepare a package 
including copies of the veteran's June 
1997 and November 1997 stressor 
statements; a complete summary of the 
stressors recounted in his 1996 and 1997 
VA treatment records (specifically 
including treatment on June 12-13, 1996, 
and September 19, 1996); those portions 
of his service record which are 
associated with the claims file; a copy 
of the CACCF extract apparently 
documenting the death of Daniel Jedneak; 
and a copy of this REMAND.  This package 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR), 7798 Cissna Road, Suite 
101, Springfield, VA  22150-3197, with a 
cover letter requesting that they attempt 
to verify the stressors claimed therein.  
The CRUR's review is specifically 
requested to include a search for any 
Judge Advocate General Manual (JAGMAN) 
investigation, casualty report, or 
situation or operational reports 
pertaining to any incidents or operations 
described by the veteran, including the 
death by drug overdose of SP5 Daniel J. 
Jedneak on November 11, 1970.  The CRUR 
should also be requested to attempt to 
obtain the enlisted performance 
evaluation reports for the veteran for 
the period(s) of time relevant to his 
assignments to Vietnam, to attempt to 
confirm his description of the duties he 
performed.  Any information obtained 
should be associated with the claims 
folder.  Any follow-up actions 
recommended by the CRUR as likely to 
result in the discovery of further 
information pertinent to the veteran's 
claimed stressors should be undertaken 
and completed.

3.  Thereafter, the RO should prepare a 
summary identifying which, if any, 
claimed stressors have been confirmed by 
the CRUR's research or other competent 
evidence.  The veteran should be afforded 
a VA psychiatric examination to determine 
whether he currently meets the DSM-IV 
diagnostic criteria for PTSD.  The 
examiner should be informed that only 
those stressors which have been confirmed 
(and which are identified in the RO's 
summary of stressors) may be considered 
in the diagnosis.  If PTSD is diagnosed, 
the examiner should clearly identify the 
stressors believed to support the 
diagnosis.  If the supporting stressors 
are not identified, or if the stressors 
identified include any incident or event 
not confirmed by the CRUR or other 
evidence, the examination must be deemed 
inadequate and returned to the examining 
facility for corrective action consistent 
with the terms of this REMAND.  The 
claims folder must be made available to 
the examiner for review at all times 
relevant to the examination.

4.  During the course of its 
investigation, the RO should pay 
particular attention to the circumstances 
surrounding the death, if confirmed, of 
SP5 Jedneak.  The Board notes that 
confirmation of the servicemember's 
death, in itself, does not necessarily 
establish the accuracy of the veteran's 
report of having witnessed the death or 
of his relationship to SP5 Jedneak.  If 
an official report of this incident can 
be obtained, it should be carefully 
reviewed to ascertain whether the veteran 
can be identified as having been present 
and, if so, the nature of his involvement 
in the incident.  The RO's findings in 
this regard, together with its reasons 
and bases therefor, should be recorded in 
its rating decision and any SSOC issued.  
In view of the veteran's reports of, and 
service medical record entries confirming 
his abuse of heroin during his tour in 
Vietnam, the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. §§ 3.1(m)-(n), 3.301 
should be considered, and specific 
findings entered, if appropriate.

5.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Following the above development and the issuance of a 
supplemental statement of the case, the appeal should be 
returned to the Board if in order.  The purpose of this 
REMAND is to provide fair process and obtain additional 
evidentiary development, and the Board does not intimate any 
opinion at this time as to the ultimate outcome of the case, 
either favorable or unfavorable, apart from its determination 
that the claim is well grounded.  No action is required of 
the veteran unless he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

